            Case 5:19-cv-00552-LHK Document 1 Filed 01/31/19 Page 1 of 8



 1   ROBERTA L. STEELE, SBN 188198 (CA)
     MARCIA L. MITCHELL, SBN 18122 (WA)
 2   PETER F. LAURA, SBN 116426 (CA)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3   San Francisco District Office
 4   450 Golden Gate Avenue, 5th Floor West
     P.O. Box 36025
 5   San Francisco, CA 94102-3661
     Telephone No. (415) 522-3077
 6   Fax No. (415) 522-3425
     Peter.Laura@eeoc.gov
 7
     Attorneys for Plaintiff EEOC
 8

 9
                                    UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13    U.S. EQUAL EMPLOYMENT OPPORTUNITY                       Case No.:
14    COMMISSION,

15                   Plaintiff,                               COMPLAINT

16           vs.                                              CIVIL RIGHTS – EMPLOYMENT
                                                              DISCRIMINATION
17    JCFB, INC. d/b/a Porta Bella Restaurant and
      Mediterranean Restaurant,
18
                                                              JURY TRIAL DEMAND
                     Defendant.
19

20

21                                      NATURE OF THE ACTION
22          The United States Equal Employment Opportunity Commission brings this action under Title
23   VII of the Civil Rights Act of 1964 and Title I of the Civil Rights Act of 1991 to correct unlawful
24   employment practices on the basis of sex and to provide appropriate relief to Salvador J. Martinez
25   and similarly situated employees, including Maria Palacios, who were adversely affected by such
26   practices. Defendant JCFB, Inc. d/b/a Porta Bella Restaurant subjected Mr. Martinez to a hostile
27   work environment based on his sex, male, and constructively terminated his employment.
28   Defendant JCFB, Inc. d/b/a Mediterranean Restaurant also subjected Ms. Palacios to a hostile work

                                                                               EEOC v. JCFB, INC. d/b/a Porta Bella
COMPLAINT                                                 1                    Restaurant & Mediterranean Restaurant
            Case 5:19-cv-00552-LHK Document 1 Filed 01/31/19 Page 2 of 8



 1   environment based on her sex, female.
 2                                     JURISDICTION AND VENUE
 3          1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343
 4   and 1345. This action is authorized and instituted pursuant to §706(f)(1) and (3) of Title VII of the
 5   Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-5(f)(1) and (3) (Title VII) and §102 of the
 6   Civil Rights Act of 1991, 42 U.S.C. § 1981a.
 7          2.      Venue is proper in the United States District Court for the Northern District of
 8   California because the alleged unlawful employment practices were committed within the city of
 9   Carmel-by-the-Sea and the County of Monterey.
10                                   INTRADISTRICT ASSIGNMENT
11          3.      This action is appropriate for assignment to the San Jose Division of this Court
12   because the unlawful employment practices alleged were committed in Monterey County, which is
13   within the jurisdiction of the San Jose Division.
14                                                  PARTIES
15          4.      Plaintiff, the Equal Employment Opportunity Commission (EEOC), is the agency of
16   the United States of America charged with the administration, interpretation, and enforcement of
17   Title VII, and is expressly authorized to bring this action by Section 706(f)(1) of Title VII, 42 U.S.C.
18   § 2000e-5(f)(1).
19          5.      At all relevant times, Defendant, JCFB, Inc. has continuously been a California
20   corporation doing business in the State of California and the City of Carmel-by-the-Sea, and has
21   continuously had at least 15 employees.
22          6.      At all relevant times, Defendant has continuously been an employer engaged in an
23   industry affecting commerce, within the meaning of §701(b), (g) and (h) of Title VII, 42 U.S.C.
24   § 2000e(b), (g) and (h).
25                                  ADMINISTRATIVE PROCEDURES
26          7.      More than 30 days before the filing of this lawsuit, Salvador Martinez filed a timely
27   charge with the EEOC alleging that Defendant violated Title VII.
28          8.      On June 27, 2018, the EEOC issued to Defendant a Determination for Salvador

                                                                                 EEOC v. JCFB, INC. d/b/a Porta Bella
COMPLAINT                                                 2                      Restaurant & Mediterranean Restaurant
              Case 5:19-cv-00552-LHK Document 1 Filed 01/31/19 Page 3 of 8



 1   Martinez’ charge finding reasonable cause to believe that Defendant violated Title VII by subjecting
 2   Mr. Martinez and a class of similarly situated individuals to sexual harassment and retaliation. The
 3   EEOC invited Defendant to join with the EEOC in informal methods of conciliation to endeavor to
 4   eliminate the unlawful employment practices and provide appropriate relief.
 5            9.    On July 30, 2018, the EEOC sent Defendant a conciliation proposal outlining the
 6   terms required for resolution of the charge and claims in the Determination described in paragraph 8
 7   above.
 8            10.   The EEOC was unable to secure from Defendant a conciliation agreement acceptable
 9   to the EEOC.
10            11.   By letter dated August 14, 2018, the EEOC notified Defendant that the EEOC had
11   determined that efforts to conciliate the charge were unsuccessful and that further conciliation would
12   be futile or non-productive.
13            12.   On November 19, 2018, the EEOC issued to Defendant a Notice of Intent to
14   Reconsider and Reconsideration of the EEOC’s June 27, 2018 Determination.
15            13.   On November 19, 2018, the EEOC issued to Defendant a Determination for Salvador
16   Martinez’ charge finding reasonable cause to believe that Defendant violated Title VII by subjecting
17   Mr. Martinez to sexual harassment and retaliation and constructively terminating his employment
18   and subjecting a class of similarly situated individuals to sexual harassment and retaliation. The
19   EEOC invited Defendant to join with the EEOC in informal methods of conciliation to endeavor to
20   eliminate the unlawful employment practices and provide appropriate relief.
21            14.   On November 19, 2018, the EEOC sent Defendant a conciliation proposal outlining
22   the terms required for resolution of the charge and claims in the Determination described in
23   paragraph 13 above.
24            15.   The EEOC was unable to secure from Defendant a conciliation agreement acceptable
25   to the EEOC.
26            16.   By letter dated December 6, 2018, the EEOC notified Defendant that the EEOC had
27   determined that efforts to conciliate the charge were unsuccessful and that further conciliation would
28   be futile or non-productive.

                                                                                EEOC v. JCFB, INC. d/b/a Porta Bella
COMPLAINT                                                 3                     Restaurant & Mediterranean Restaurant
            Case 5:19-cv-00552-LHK Document 1 Filed 01/31/19 Page 4 of 8



 1           17.     All conditions precedent to the institution of this lawsuit have been fulfilled.
 2                                         STATEMENT OF CLAIMS
 3                                      First Claim—Sexual Harassment
 4           18.     Since at least December 2015, Defendant has engaged in unlawful employment
 5   practices at its restaurants Porta Bella and Mediterranean in violation of Section 703(a)(1) of Title
 6   VII, 42 U.S.C. §2000e-2(a)(1). These practices continued on a regular basis and included subjecting
 7   Mr. Martinez to harassment on the basis of his sex, male, and Ms. Palacios to harassment on the
 8   basis of her sex, female, which created an offensive, abusive, intimidating, and hostile work
 9   environment. The harassment included both verbal and physical acts.
10           19.     Mr. Martinez began his employment with Defendant on January 31, 2016, as a Line
11   Cook at its Porta Bella Restaurant. Beginning in February 2016, Kitchen Manager Leonardo
12   Sanchez and Cook Victor Rivera employed by Defendant regularly subjected Mr. Martinez to
13   unwelcome physical touching by groping his genitals and buttocks.
14           20.     In February and April 2016, Mr. Martinez verbally complained to his supervisor,
15   Chef Jacques Zagouri, about the harassment from Messrs. Sanchez and Rivera, and complained
16   again in writing on April 21, 2016. Chef Zagouri first advised Mr. Martinez to “just ignore them”
17   and then later said “it’s all just in good fun.”
18           21.     In April 2016, Mr. Martinez told Defendant’s owners Bashar Sneeh and Faisai Nimiri
19   that he was humiliated and embarrassed because he was being inappropriately physically grabbed.
20   Mr. Sneeh responded, “they only play.”
21           22.     On May 7, 2016, Chef Zagouri grabbed Mr. Martinez’ genitals. Mr. Martinez
22   verbally complained to Mr. Sneeh about this incident. When no action was taken in response to this
23   complaint, Mr. Martinez sent a letter on May 27, 2016, to Mr. Sneeh and Mr. Nimiri complaining
24   about the harassment. Mr. Sneeh and Mr. Nimiri spoke to Chef Zagouri, but took no further action
25   to investigate Mr. Martinez’ complaints. On June 3, 2016, Mr. Martinez complained to Defendant
26   through an attorney, which was ignored. Defendant failed to take prompt corrective action to correct
27   the harassment of Mr. Martinez or prevent it from recurring.
28           23.     After Mr. Martinez complained about him, Chef Zagouri became hostile, rude and

                                                                                  EEOC v. JCFB, INC. d/b/a Porta Bella
COMPLAINT                                                   4                     Restaurant & Mediterranean Restaurant
            Case 5:19-cv-00552-LHK Document 1 Filed 01/31/19 Page 5 of 8



 1   confrontational towards Mr. Martinez, overly scrutinized his work and yelled at him. Chef Zagouri
 2   also violently shoved Mr. Martinez and physically struck him twice in July 2016.
 3          24.        Maria Palacios was hired as a Dishwasher in December 2015 at Defendant’s
 4   Mediterranean Restaurant. Throughout her employment, Leonardo Sanchez, one of Mr. Martinez’s
 5   harassers, also subjected Ms. Palacios to unwelcome sexual comments and physical sexual
 6   harassment.
 7          25.        In February 2016, Mr. Sanchez stuck his tongue in Ms. Palacios ear while she was
 8   washing dishes. In March 2016, Sanchez put his hand under Ms. Palacios’ shirt and grabbed her
 9   breast. Sanchez also followed Ms. Palacios into a walk-in freezer, turned out the light and
10   frightened her.
11          26.        Mr. Sanchez would frequently say to Ms. Palacios in Spanish: “how good you are,
12   little mama” and that she had “something good downstairs.” Mr. Sanchez told Ms. Palacios that if
13   she wanted to be a prep cook she would have to sleep with him. He also offered to pay her for sex.
14          27.        Ms. Palacios complained about the harassment to Defendant’s manager, Sam Rehani.
15   The harassment stopped for a while, but then the sexual comments from Mr. Sanchez resumed.
16   Defendant failed to take prompt corrective action to correct the harassment or prevent it from
17   recurring.
18          28.        The effect of the actions complained of in paragraphs 18 through 27 above were to
19   deprive Mr. Martinez and Ms. Palacios of equal employment opportunities and otherwise adversely
20   affect their status as employees.
21          29.        The unlawful employment practices complained of in paragraphs 18 through 27
22   above were intentional.
23          30.        The unlawful employment practices complained of in paragraphs 18 through 27
24   above were done with malice or with reckless indifference to the federally protected rights of Mr.
25   Martinez and. Ms. Palacios.
                                     Second Claim—Constructive Discharge
26

27          31.        Plaintiff EEOC hereby incorporates the allegations of paragraphs 18 through 30
28   above as though fully set forth herein.

                                                                                EEOC v. JCFB, INC. d/b/a Porta Bella
COMPLAINT                                                  5                    Restaurant & Mediterranean Restaurant
            Case 5:19-cv-00552-LHK Document 1 Filed 01/31/19 Page 6 of 8



 1          32.     Since February 2016, and thereafter, Mr. Martinez was subjected to sexual
 2   harassment that continued after he complained to Defendant’s owners and managers. Mr. Martinez
 3   also was subjected to yelling and physical aggression by Chef Zagouri. On July 30, 2016, Chef
 4   Zagouri criticized Mr. Martinez, who became upset and left for the day.
 5          33.     On July 31, 2016, Chef Zagouri and managers, Sam Rehani and Rafin Ortiz, told Mr.
 6   Martinez that he would be given a written warning for insubordinate conduct the previous day.
 7   Frustrated with the ongoing harassment and hostility, Mr. Martinez quit that day.
 8          34.     By subjecting Mr. Martinez to ongoing sexual harassment and failing to prevent the
 9   ongoing harassment despite Mr. Martinez’ complaints, Defendant created intolerable working
10   conditions for Mr. Martinez.
11          35.     The acts described in paragraphs 31 through 34 above made Mr. Martinez’ working
12   conditions so intolerable that a reasonable person would have felt compelled to resign. Mr. Martinez
13   felt compelled to resign and was constructively discharged on July 31, 2016.
14          36.     The effect of the actions complained of in paragraphs 31 through 35 above were to
15   deprive Mr. Martinez. of equal employment opportunities and otherwise adversely affect his status
16   as an employee.
17          37.     The unlawful employment practices complained of in paragraphs 31 through 35
18   above were intentional.
19          38.     The unlawful employment practices complained of in paragraphs 31 through 35
20   above were done with malice or with reckless indifference to the federally protected rights of Mr.
21   Martinez.
22                                         PRAYER FOR RELIEF
23          Wherefore, the EEOC respectfully requests that this Court:
24          A.      Grant a permanent injunction enjoining Defendant, its officers, agents, servants,
25   employees, attorneys, successors, and all persons in active concert or participation with it, from
26   creating, failing to prevent and failing to promptly correct an offensive, abusive, intimidating, and
27   hostile work environment on the basis of sex and/or engaging in any other employment practice that
28   discriminates on the basis of sex.

                                                                                 EEOC v. JCFB, INC. d/b/a Porta Bella
COMPLAINT                                                 6                      Restaurant & Mediterranean Restaurant
            Case 5:19-cv-00552-LHK Document 1 Filed 01/31/19 Page 7 of 8



 1           B.     Order Defendant to institute and carry out policies, practices, and programs which
 2   provide equal employment opportunities for employees, and which eradicate the effects of its past
 3   and present unlawful employment practices.
 4           C.     Order Defendant to make whole Mr. Martinez by providing appropriate back pay
 5   with prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary
 6   to eradicate the effects of its unlawful employment practices, including but not limited to
 7   reinstatement of Mr. Martinez.
 8           D.     Order Defendant to make whole Mr. Martinez by providing compensation for past
 9   and future pecuniary losses resulting from the unlawful employment practices described above,
10   including job search expenses and medical expenses, in amounts to be determined at trial.
11           E.     Order Defendant to make whole Mr. Martinez and Ms. Palacios by providing
12   compensation for past and future nonpecuniary losses resulting from the unlawful practices
13   complained of in above, including inconvenience, pain and suffering, loss of enjoyment of life,
14   anxiety, stress, and humiliation, in amounts to be determined at trial.
15           F.     Order Defendant to pay Mr. Martinez and Ms. Palacios punitive damages for its
16   malicious and reckless conduct, as described above, in amounts to be determined at trial.
17           G.     Grant such further relief as the Court deems necessary and proper in the public
18   interest.
19           H.     Award the EEOC its costs of this action.
20

21

22

23

24

25

26   ///
27   ///
28   ///

                                                                                EEOC v. JCFB, INC. d/b/a Porta Bella
COMPLAINT                                                  7                    Restaurant & Mediterranean Restaurant
              Case 5:19-cv-00552-LHK Document 1 Filed 01/31/19 Page 8 of 8



 1                                          JURY TRIAL DEMAND
 2            The EEOC requests a jury trial on all questions of fact raised by its complaint.
 3                                                  JAMES L. LEE
                                                    DEPUTY GENERAL COUNSEL
 4
                                                    GWENDOLYN YOUNG REAMS
 5                                                  ASSOCIATE GENERAL COUNSEL
 6                                                  EQUAL EMPLOYMENT OPPORTUNITY
                                                    COMMISSION
 7                                                  131 M Street, N.E.
                                                    Washington, DC 20507
 8
     Dated:     January 31, 2019                          /s/ Roberta L. Steele
 9                                                  ROBERTA L. STEELE
                                                    Regional Attorney
10

11   Dated:     January 31, 2019                           /s/ Marcia L. Mitchell
                                                    MARCIA L. MITCHELL
12                                                  Supervisory Trial Attorney
13
     Dated:     January 31, 2019                           /s/ Peter F. Laura
14                                                  PETER F. LAURA
                                                    Senior Trial Attorney
15
                                                    EQUAL EMPLOYMENT
16                                                  OPPORTUNITY COMMISSION
                                                    San Francisco District Office
17

18

19

20

21

22

23

24

25

26

27

28

                                                                                  EEOC v. JCFB, INC. d/b/a Porta Bella
COMPLAINT                                                  8                      Restaurant & Mediterranean Restaurant
